Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. Applicant argued Shen in view of Jo fails to make obvious the claimed invention. However, Examiner disagrees.
As noted in the updated rejection below, Shen in an alternate embodiment discloses multiple M SFIs as signaling to indicate M slot groups on a second carrier, where each slot in the slot group has a same slot format (paras. 44 and 45; note: 10 SFIs as signaling each indicate a slot format on a carrier for 10 or 100 slots as a slot group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 14, 18-19, 21-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2020/0280388) in view of Jo et al. (US 2020/0260417).
Regarding claim 1, Shen discloses a communication method, comprising: receiving, by a terminal device (figs. 2-5), signaling (steps S401/S502); and determining, by the terminal device based on the received signaling, M slot formats of N slots on a second carrier (S402/S503; paras. 39 and 46-47; note: number of slots on carrier 2 is twice the number of slots on carrier 1), wherein N and M are positive integers, wherein M is greater than 1, wherein each of the M slot formats corresponds to a respective slot group in M slot groups (paras. 44 (especially, last two sentences) and 45; note: 10 SFIs as signaling, each SFI indicating a slot format on a carrier for 10 or 100 slots as a slot group), and wherein each of the M slot groups comprises more than one slot of the N slots that have a same slot format (paras. 44-45; note: each SFI, of M SFIs, indicating 10 or 100 slots as a slot group of M slot groups on each carrier having N slots), and wherein: a quantity of the N slots on the second carrier is determined based on: a relationship between a length of a first slot on the first carrier and a length of a second slot on the second carrier (paras. 46-47; note: number of slots in a time period), or a relationship between a subcarrier spacing (SCS) of the first carrier and a subcarrier spacing of the second carrier (paras. 46-47; note: subcarrier interval); and a start slot of the N slots on the second carrier is determined (paras. 49-50). 
However, Shen fails to disclose receiving, by a terminal device, signaling on a first carrier. Although, Jo discloses this feature (fig. 3; paras. 108 and 111; note: cross-carrier scheduling). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive, by a terminal device, signaling on a first carrier in the invention of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a physical resource for transmission of control information as is known in the art (Jo, paras. 108 and 111 and fig. 3; Jo, paras. 8 and 10 and Shen, para. 3; note: SFI on GC-PDCCH; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shen fails to disclose a start slot of the N slots on the second carrier is determined based on a receiving moment at which the signaling is received on the first carrier. However, Jo discloses this feature (para. 109-110; para. 111, especially last sentence; note: the start slot is a slot subsequent to receiving the SFI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in the invention of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a starting point for configuration information after or as soon as the configuration information is read (Jo, paras 109-111; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 10, these limitations are rejected on the same grounds as the method of claim 1 above. In addition, Shen discloses an apparatus (figs. 2-5, terminal) comprising (figs. 7 and 9): one or more processors, and a computer-readable storage medium storing program instructions, wherein, when executed by the one or more processors, the instructions cause the apparatus to perform the method of claim 1 (paras. 134, 143, 155 and 163-165).
Regarding claim 19, Shen discloses an apparatus (figs. 1-5, network device), comprising (fig. 6): one or more processors, and a computer-readable storage medium storing program instructions, wherein, when executed by the one or more processors, the instructions cause the apparatus to (paras. 134, 143, 155 and 163-165): determine M slot formats of N slots on a second carrier (paras. 39 and 60; note: determined/configured SFI; S402/S503; paras. 46-47; note: number of slots on carrier 2 is twice the number of slots on carrier 1), wherein N and M are positive integers, wherein M is greater than 1, wherein each of the M slot formats corresponds to a respective slot group in M slot groups (paras. 44 (especially, last two sentences) and 45; note: 10 SFIs as signaling, each SFI indicating a slot format on a carrier for 10 or 100 slots as a slot group), and wherein each of the M slot groups comprises more than one slot of the N slots that have a same slot format (paras. 44-45; note: each SFI, of M SFIs, indicating 10 or 100 slots as a slot group of M slot groups on each carrier having N slots); and send signaling (figs. 2 and 5, steps S201 and S501), wherein the signaling comprises indication information of the M slot formats (para. 39), and wherein: a quantity of the N slots on the second carrier is determined based on: a relationship between a length of a first slot on the first carrier and a length of a second slot on the second carrier(paras. 46-47; note: number of slots in a time period), or a relationship between a subcarrier spacing (SCS) of the first carrier and a subcarrier spacing of the second carrier (paras. 46-47; note: subcarrier interval); and a start slot of the N slots on the second carrier is determined (paras. 49-50).
However, Shen fail to disclose sending signaling on a first carrier. Although, Jo discloses this feature (fig. 3; paras. 108 and 111; note: cross-carrier scheduling). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to send signaling on a first carrier in the invention of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a physical resource for transmission of control information as is known in the art (Jo, paras. 108 and 111 and fig. 3; Jo, paras. 8 and 10 and Shen, para. 3; note: SFI on GC-PDCCH; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Shen fails to disclose a start slot of the N slots on the second carrier is determined based on a receiving moment at which the signaling is received on the first carrier. However, Jo discloses this feature (para. 109-110; para. 111, especially last sentence; note: the start slot is a slot subsequent to receiving the SFI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in the invention of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a starting point for configuration information after or as soon as the configuration information is read (Jo, paras 109-111; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 25, these limitations are rejected on the same grounds as claim 19 above wherein the apparatus of claim 19 is a network device (Shen, figs. 1-6). 
Regarding claims 2-3, 11-12, 21 and 26, Shen in view of Jo teaches and makes obvious the method according to claims 1 and 25 and the apparatus according to claims 10 and 19, wherein the length of the first slot on the first carrier is a multiple of the length of the second slot on the second carrier (Shen, paras. 46-47; note: number of slots in a time period increases/decreases with subcarrier interval; note: the length of the slot on the first carrier is twice the length of the second carrier where the first carrier has half the slots as the second carrier in a time period); and wherein the relationship between the subcarrier spacing of the first carrier and the subcarrier spacing of the second carrier is a multiple relationship (Shen, paras. 46-47; note: subcarrier intervals or SCSes as 7.5 KHz and 15 KHz for the first and second carriers, respectively).
Regarding claims 5, 14, 22, and 27, these limitations are rejected on the same ground as claims 1, 10, 19 and 25 above where the combination of Shen in view of Jo teaches and makes obvious the method according to claims 1 and 25 and the apparatus according to claims 10 and 19, wherein the start slot of the N slots is a slot on the second carrier that corresponds to the receiving moment at which the signaling is received on the first carrier, or wherein the start slot of the N slots is a next slot of a slot on the second carrier that corresponds to the receiving moment at which the signaling is received on the first (Jo, paras 109-111; note: start slot can be at or after the slot of SFI).
Regarding claims 9, 18, 24 and 29, Shen in view of Jo teaches and makes obvious the method according to claims 1 and 25 and the apparatus according to claims 10 and 19, wherein SCS of the first carrier is different from the SCS of the second carrier (Shen, paras. 46-47).

Claims 8, 17, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Jo as applied to claim 1, 10, 19 or 25 above, and further in view of Chen et al. (US 2018/0368114).
Regarding claims 8, 17, 23 and 28, Shen in view of Jo fails to teach and make obvious the method according to claims 1 and 25 and the apparatus according to claims 10 and 19, wherein a quantity of slots comprised in each slot group of the M slot groups is determined based on the relationship between the length of the first slot and the length of the second slot. However, Chen discloses a quantity of grouped slots for component carriers based on the relationship of the length of the first slot and length of the second slot (fig. 7; note: one slot on a carrier corresponding to multiple slots on another carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a quantity of slots comprised in each slot group is determined based on the relationship between the length of the first slot and the length of the second slot in the invention of Shen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a transmission correspondence for slot formats for carriers with different subcarrier spacing (Chen, fig. 7 and para. 75; Shen, paras. 44 and 46; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462